Citation Nr: 1131374	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to an increased rating for herniated nucleus pulposus, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant served on active service from December 1975 to August 1979.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2006 decision of the VA Regional Office (RO) in Salt Lake City, Utah that denied an evaluation in excess of 20 percent for herniated nucleus pulposus.

The case was remanded by Board decision in November 2009.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that following the Board's November 2009 remand, the Veteran was afforded a VA examination in April 2010.  He stated at that time that he had been on Supplemental Security Income Disability benefits for the past three years.  It does not appear that the RO has attempted to obtain the Veteran's social security and disability determination records.

The U.S. Court of Appeals for Veterans Claims (Court) has held that Social Security Administration records may be relevant to the issue at hand.  VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Additionally, the Board observes that the Veteran has received VA outpatient treatment for his back at a Salt Lake City, Utah VA facility.  The most recent records date through February 2010.  As the record indicates the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from March 2010 should be requested and associated with the claims folder.

The Board would also point out that on VA examination in April 2010, the Veteran stated that he was medically retired and disabled, although the nature of his disabling condition(s) was not specified.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on unemployability is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  As this scenario appears to exist in the instant case, the Board assumes jurisdiction over the claim of entitlement to a total rating based on unemployability and it must be adjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records from March 2010 to the present and associate with the claims folder. 

2.  Request the Veteran's Social Security disability records and the clinical data relied upon for the award. 

3.  After taking any further development deemed appropriate, readjudicate the claims, to include entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


